


      



[calamp_8kx4x1.jpg]


Sixth Amendment to
Loan Agreement

Borrowers:       CalAmp Corp., a Delaware corporation   CalAmp Wireless Networks
Corporation (formerly Dataradio Corporation), a Delaware corporation   Address:
1401 N. Rice Avenue Oxnard, California 93030   Date: May 7, 2012


     THIS SIXTH AMENDMENT TO LOAN AGREEMENT is entered into between SQUARE 1
BANK (“Lender”) and the borrowers named above (jointly and severally, the
“Borrower”).

     The Parties agree to amend the Loan and Security Agreement between them,
dated December 22, 2009 (as amended, the “Loan Agreement”), as follows,
effective as of the date hereof. (Capitalized terms used but not defined in this
Amendment, shall have the meanings set forth in the Loan Agreement.)

     1. EBITDA Covenant. The portion of the table in Section 5 of the Schedule
to the Loan Agreement which sets forth Minimum EBITDA is amended by adding the
following to the end of such table:

Six Months Ending Minimum EBITDA 3/26/2012 $2,500,000 4/23/2012 $2,500,000
5/28/2012 $2,500,000 6/25/2012 $2,500,000 7/23/2012 $2,500,000 8/27/2012
$2,500,000 9/24/2012 $2,500,000 10/22/2012 $2,500,000 11/26/2012 $2,500,000
12/24/2012 $2,500,000 1/21/2013 $2,500,000 2/25/2013 $2,500,000


-1-

--------------------------------------------------------------------------------




Amendment to Loan Agreement      


     2. Definition of “Debt Service Coverage Ratio”. The definition of “Debt
Service Coverage Ratio” in Section 5 of the Schedule to the Loan Agreement,
which presently reads as follows:

“As used herein, ‘Debt Service Coverage Ratio’ means the ratio of

“(i) Borrower’s EBITDA for the Applicable Period, minus Borrower’s capital
expenditures actually made (other than capital expenditures which are financed)
for the Applicable Period,

“TO

“(ii) the sum of (A) the Term Loan principal payments falling due in the next 12
months following the end of the Applicable Period, plus (B) interest on the
Revolving Loans and the Term Loan for the Applicable Period.”

     is amended to read as follows:

“As used herein, ‘Debt Service Coverage Ratio’ means the ratio of

“(i) Borrower’s EBITDA for the Applicable Period, minus each of the following
for the Applicable Period: (A) Borrower’s capital expenditures actually made
(other than capital expenditures which are financed); and (B) cash payments on
Subordinated Debt (including without limitation principal payments, interest
payments and other payments),

“TO

“(ii) the sum of (A) the Term Loan principal payments falling due in the next 12
months following the end of the Applicable Period, plus (B) interest on the
Revolving Loans and the Term Loan for the Applicable Period.

“Nothing above implies any consent by the Lender to any payments on any
Subordinated Debt, which payments shall continue to be governed by the
applicable subordination agreement.”

-2-

--------------------------------------------------------------------------------




Amendment to Loan Agreement      


     3. Consent to Navman Acquisition. Subject to the terms and conditions
hereof, Lender hereby consents to Borrower’s entering into and consummating the
transaction set forth in the Asset Purchase Agreement dated as of May 7, 2012 by
and between CalAmp Wireless Networks Corporation, Navman Wireless North America
LP and Navman Wireless New Zealand (with such agreement being referred to herein
as the “Navman APA” and such acquisition transaction being referred to as the
“Navman Acquisition”). As conditions to the consent of Lender herein, (a)
Borrower shall cause to be delivered to Lender a fully executed Debt
Subordination Agreement Upon Acceleration Event Only dated on or about May 7,
2012 between Borrower and Navman Wireless Networks Corporation; (b) with respect
to the Assets (as defined in the Navman APA), no lien or encumbrance shall be in
effect with respect thereto other than a Permitted Lien under the Loan
Agreement; and (c) no Default or Event of Default shall otherwise arise or be in
effect as of the date of the consummation of the Navman Acquisition or shall
arise immediately thereafter. Further, Borrower covenants and agrees to provide
to Lender a complete copy of all executed documents and agreements delivered in
connection with the closing of the Navman Acquisition.

     4. Certain Royalty Payments. The following new clause (xvi-1) is hereby
added to Section 5.5 of the Loan Agreement, following clause (xvi):

“(xvi-1) Upon the closing of the Navman Acquisition (as defined in the Sixth
Amendment to the Loan Agreement dated May 7, 2012), Borrower may only pay any
royalties or similar payments in connection with the transactions as
contemplated thereunder as long as (a) the Supply Agreement (as defined in the
Asset Purchase Agreement dated as of May 7, 2012 by and between CalAmp Wireless
Networks Corporation, Navman Wireless North America LP and Navman Wireless New
Zealand) remains in force and effect and is not terminated and (b) if
applicable, such payments are otherwise made in accordance with the terms and
provisions of the Debt Subordination Agreement Upon Acceleration Event Only
dated on or about May 7, 2012 between Borrower and Navman Wireless Networks
Corporation; or”

     5. Merger of Borrower into Another Borrower. Borrower has previously
informed Lender that CalAmp Products, Inc. has merged with and into CalAmp
Wireless Networks Corporation, pursuant to the Certificate of Merger filed with
the Delaware Secretary of State and effective March 30, 2012, a copy of which
has been provided to Lender. This is a permitted action under Section 5.1(i) of
the Loan Agreement with the requisite notice as set forth therein. Accordingly,
CalAmp Products, Inc. is no longer a separate Borrower entity under the Loan
Agreement.

     6. Representations True. Borrower represents and warrants to Lender that
all representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date.

-3-

--------------------------------------------------------------------------------




Amendment to Loan Agreement      


     7. General Release. In consideration for Lender entering into this
Amendment, Borrower hereby irrevocably releases and forever discharges Lender,
and its successors, assigns, agents, shareholders, directors, officers,
employees, agents, attorneys, parent corporations, subsidiary corporations,
affiliated corporations, affiliates, participants, and each of them
(collectively, the “Releasees”), from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action, of every
nature and description, known and unknown, which Borrower now has or at any time
may hold, by reason of any matter, cause or thing occurred, done, omitted or
suffered to be done prior to the date of this Amendment (collectively, the
“Released Claims”). Borrower hereby irrevocably waives the benefits of any and
all statutes and rules of law to the extent the same provide in substance that a
general release does not extend to claims which the creditor does not know or
suspect to exist in its favor at the time of executing the release, and Borrower
irrevocably waives any benefits it may have under California Civil Code Section
1542 which provides: "A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor. Borrower represents and warrants
that it has not assigned to any other Person any Released Claim, and agrees to
indemnify Lender against any and all actions, demands, obligations, causes of
action, decrees, awards, claims, liabilities, losses and costs, including but
not limited to reasonable attorneys' fees of counsel of Lender’s choice and
costs, which Lender may sustain or incur as a result of a breach or purported
breach of the foregoing representation and warranty.

     8. Governing Law; Jurisdiction; Venue. This Amendment and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Amendment or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
any such court and the referee referred to in Section 9.20 of the Loan
Agreement, and waives any and all rights the party may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, including, without limitation, any objection to venue or
request for change in venue based on the doctrine of forum non conveniens;
provided that, notwithstanding the foregoing, nothing herein shall limit the
right of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Borrower consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in the Loan Agreement or by any other method permitted by
law.

     9. Dispute Resolution. The provisions of Section 9.20 of the Loan Agreement
relating to dispute resolution shall apply to this Amendment, and the terms
thereof are incorporated herein by this reference.

     10. General Provisions. This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Lender and Borrower, and the
other written documents and agreements between Lender and Borrower set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

-4-

--------------------------------------------------------------------------------




Amendment to Loan Agreement      


     11. Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

-4

-5-

--------------------------------------------------------------------------------




Amendment to Loan Agreement      


Borrowers:   CalAmp Corp.   By /s/ Richard Vitelle Name    Richard Vitelle Title
VP Finance & CFO   CalAmp Wireless Networks Corporation     By /s/ Garo
Sarkissian Name Garo Sarkissian Title Vice President   Lender:   Square 1 Bank  
  By /s/ Mike Griffin Title VP


-6-

--------------------------------------------------------------------------------